Citation Nr: 0844797	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  03-12 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension and 
coronary artery disease, status post myocardial infarction 
and cardiomyopathy, claimed as secondary to service-connected 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in New Orleans, Louisiana.

In July 2006, the Board issued a decision denying service 
connection. The veteran appealed that decision to United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court"). The Court vacated and remanded the July 2006 
decision of the Board in June 2007. The Court ordered the 
Board to readjudicate the claim in compliance with 
instructions contained in the Joint Motion for Remand.  The 
Board in turn, remanded the claim for additional development 
in December 2007.  The case has since been returned to the 
Board.    


FINDINGS OF FACT

1.  Service connection has been granted for PTSD.  

2.  The veteran did not develop cardiovascular disease as a 
consequence of his PTSD, and his PTSD did not produce an 
increase in severity of the veteran's cardiovascular disease.  


CONCLUSION OF LAW

The criteria for service connection for hypertension and 
coronary artery disease, status post myocardial infarction 
and cardiomyopathy secondary to PTSD have not been met.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

While the veteran was not notified of VA's duty to assist 
with his claim prior to initial adjudication of his appeal, 
he was subsequently notified by letter in January 2004 of the 
general principles of service connection.  The veteran's 
testimony and statements make it clear he is aware of the 
evidence needed to substantiate secondary service connection, 
as do the arguments raised in the Joint Motion for Remand 
prepared for the Court, and the evidence he has submitted.  
The veteran has had a meaningful opportunity to participate 
in the adjudication of his claim, and its essential fairness 
has been preserved.  As such, even assuming a notice error, 
that error was harmless. 

In this regard, it is also observed that during the pendency 
of this appeal, in March 2006, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that VA's notice of 
requirements in 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  The veteran was not adequately notified of the type 
of evidence necessary to establish a disability rating or 
effective date for any award of benefits, but since the Board 
is finding against the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claims and opinions obtained.  As such, 
the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claims.  

Factual Background and Analysis.  Direct service connection 
has previously and finally been denied for a heart 
disability.  The veteran has not raised and appears to have 
abandoned any theories of entitlement to service connection 
for hypertension and coronary artery disease, status post 
myocardial infarction and cardiomyopathy based on direct 
service connection or presumptive service connection for 
heart disease or hypertension manifested in service or during 
the initial post service year.  He has relied solely on the 
theory that his hypertension and coronary artery disease, 
status post myocardial infarction and cardiomyopathy has been 
caused by, or has increased in severity due to, his service 
connected PTSD.  This is referred to as secondary service 
connection.  

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2008);  
Allen v. Brown, 7 Vet. App. 439 (1995).

A review of the facts indicates that hypertension was first 
diagnosed in 1974 and the development of coronary artery was 
confirmed in 1979.  That year the veteran underwent a 
coronary artery bypass grafting and has since developed 
cardiomyopathy.  The first documentation of any psychiatric 
symptoms appears in July 1986 private medical records.  The 
diagnosis of PTSD appears in 2000.  

As to the question of whether PTSD caused or aggravated the 
veteran's cardiovascular disease, a July 2001 general medical 
examination report includes the comment that "[t]he PTSD 
apparently has made the coronary artery disease worse."  
This conclusion was apparently based on the veteran's report 
that "he was experiencing recurrent chest pain in 1966 
associated with the PTSD symptoms, this progressively got 
worse and finally resulted in an MI in December 1978."  

In April 2002, the veteran underwent an examination of the 
arteries and veins, which concluded with a diagnostic 
impression of peripheral vascular arterial insufficiency.  
For reasons unclear, and without reference to any particular 
history, finding or complaint recorded in the report, it also 
included the comment, "[t]he veteran's coronary artery 
disease, hypertension and vascular disease is at least as 
likely as not that this condition is related to his service-
connected posttraumatic stress disorder."  

The April 2002 examination was followed up by a June 2002 
examination.  This examiner also addressed the relationship 
between PTSD, and cardiovascular disease, but in greater 
detail.  The report reads, in part, as follows:

We have before us today a typical veteran with 
cardiovascular disease.  He was overweight. . . He 
has diabetes, hypertension and a strong family 
history of cardiovascular disease.  His cholesterol 
was high in the past . . .  Given his history one 
would anticipate cardiovascular disease and 
possibly from an early age.  

 . . . The question today relates to the presence 
or absence of any link between the PTSD and/or 
stress and development of his cardiovascular 
disease.  

We will discuss this issue from two perspectives.  

I.  What do we know to be the risk factors for 
development of atherosclerotic cardiovascular 
disease.  A risk factor is described as all of 
those characteristics found in healthy individuals 
that are independently related to the subsequent 
development of cardiovascular disease.  Those that 
are modifiable include diet, elevated cholesterol 
levels, hypertension, cigarette smoking, diabetes, 
obesity and low levels of high density 
lipoproteins.  Non-modifiable characteristics 
include age, gender, family history and personal 
history of early onset cardiovascular disease.  
Other risk factors or variables are implicated as 
predictors of cardiovascular disease and they 
include left ventricular hypertrophy, infectious 
agents, markers of inflammation, oxidative or free 
radicals, elevated fibrinogen, elevated 
triglycerides and elevated homocysteine.  There is 
some controversy surrounding these variables and 
the role of the variables.  Complete details on the 
above are described in the following journal: 
Current Medical Research Opinion, Volume 17, number 
1, pages 18 to 26 (2001).  

II.  The other prospective has to do with any known 
linkage of stress to heart disease.  There is no 
direct data between PTSD and heart disease.  So, 
the general area of stress is evaluated.  This very 
topic was addressed in the May 25 issue of the 
British Medical Journal.  Men in the United Kingdom 
were followed up over 21 years.  The authors of the 
article from that over the 21 year period, reports 
of high stress were actually related to decreased 
numbers of deaths from cardiovascular disease and 
coronary artery disease.  In addition, to drinking, 
smoking and the lack of exercise, poverty was a 
risk factor.  This study contradicts the suggestion 
that people with stress maybe at risk for the 
development of coronary artery disease, although 
more research is needed.  

In summary, there is no direct study, which would 
link PTSD to the development of hypertension or 
cardiovascular disease.  Using the research data, 
which is available on anxiety or stress, one can 
find no evidence of a correlation with the 
development of atherosclerotic cardiovascular 
disease.  In fact, some of the newest data would 
clearly refute the notion that stress leads to 
cardiac disease.  

In support of his claim the veteran has submitted articles.  
They are listed below:

PTSD and Physical Health, A National Center for PTSD Fact 
Sheet.  By Kay Jankowsi, Ph.D.  

Prospective Study of Posttraumatic Stress Disorder Symptoms 
and Coronary Artery Disease in the Normative Aging Study, 
Archives of General Psychiatry, Vol. 64, No.1, January 2007.  

Preliminary Evidence of Parasympathetic Influence on Basal 
Heart Rate in Posttraumatic Stress Disorder, Journal of 
Psychosomatic Research, 60 (2006)83-90, received 29 September 
2004.  

Wartime Determinants of Arteriorgraphically Confirmed 
Coronary Artery Disease in Beirut, America Journal of 
Epidemiology, vol. 130, no. 4, pp. 623-631, October 1969.  

Current Posttraumatic Stress Disorder and Cardiovascular 
Disease Risk Factors in Dutch Resistance Veterans from World 
War II, Psychotherapy and Psychosomatics, Vol. 57, no. 4, pp. 
164-171, 1992.  

Elevated Lipid Levels in Vietnam Veterans with Chronic 
Posttraumatic Stress Disorder, Society of Biological 
Psychiatry, 1999.  

Physical Illness as an Outcome of Chronic Anxiety Disorders, 
Can J. Psychiatry, Vol. 45, June 2000.  

Psychological Stress and Cardiovascular disease, empirical 
demonstration of bias in a prospective observational study of 
Scottish Men.  BMJ, Volume 324, May 25, 2002.  

In March 2008 the veteran was afforded another VA 
examination.  This was accomplished pursuant to the Court's 
Order, and Joint Motion, "to ascertain whether [the 
veteran's] service-connected PTSD could have aggravated his 
cardiovascular disorder, irrespective of whether the PTSD was 
the direct cause of the condition.  

The claims folder and medical records were reviewed by the 
examiner.  In his initial opinion, the examiner stated that 
he could not resolve this issue without resort to mere 
speculation, although he went on to state "[t]here was no 
objective evidence that PTSD can result in [coronary artery 
disease], although it is possible that PTSD may result in 
manifestations for e.g. smoking, poor diet, etc. that may 
aggravate [coronary artery disease]."  

The RO considered the examiner's response insufficient, and 
returned the matter to him for an addendum.  This was 
provided in July 2008, where the examiner wrote:

It is less likely than not that PTSD could have 
aggravated the non-service connected [coronary 
artery disease].  This opinion is based on review 
and reference to standard and comprehensive 
cardiology textbooks, i.e., Braunwalds Heart 
Disease, 8th Ed. and Hurst' Heart Disease, 12th Ed, 
that reveals no peer reviewed evidence that 
directly associates PTSD with [coronary artery 
disease].  

The examiner's opinion was further supplemented in September 
2008, where after reviewing his database, and its relevant 
articles the found the following:

[t]here is NO  evidence of randomized large trials 
that have taken into account all of the standard 
[coronary artery disease (CAD)] risk factors i.e. 
DM [diabetes mellitus], dyslipidemia, 
hyperlipidemia, family history, hypertension, age 
and sex and smoking (current data also associate 
certain genetic markers and non traditional risk 
factors i.e. waist hip ratio, Lp (a) level, etc.) 
and compared patients with PTSD (after adjusting 
for the above CAD risk factor variables) for 
increased risk of CAD.  It can be concluded that it 
is less likely than not that PTSD could have caused 
or aggravated the CAD in this veteran because there 
is no evidence of large randomized trial that 
adjusts for all the above well established 
variables and provides definitive evidence that 
PTSD causes or aggravates CAD.  

Secondary service connection claims require evidence of a 
current disability and evidence which demonstrates a causal 
relationship between the current disability and a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  In claims based on 38 C.F.R. § 3.310 medical 
evidence is required to provide a nexus between a service 
connected disability and the currently diagnosed disorder.  
See Schroeder v. Brown, 6 Vet. App. 220 (1994).  

The veteran obviously is service-connected for PTSD.  
Likewise, he is diagnosed to hypertension and coronary artery 
disease, status post myocardial infarction and 
cardiomyopathy.  It is the Board's conclusion, however, that 
probative medical evidence fails to show a relationship 
between his service-connected PTSD and his heart disability.  

To begin, the evidence does not demonstrate that the veteran 
has the requisite medical training or expertise that would 
render his opinion competent in this matter. As a layman, he 
is not qualified to render opinions as to medical diagnoses, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As such, while the veteran is competent to 
describe his symptoms, he is not competent to render a 
medical opinion that indicates that he has a disability as 
the result of his service-connected PTSD, or that any 
particular symptom is due to a particular disability. 

The question in this case is whether there is competent 
medical evidence providing a link between the veteran's 
service connected PTSD and his hypertension and coronary 
artery disease, status post myocardial infarction and 
cardiomyopathy.  The claims folder includes two types of 
medical evidence which attempt to address the question of any 
link between PTSD, and the veteran's cardiovascular disease.  
These are the opinions of VA physicians and the medical texts 
or articles.  

First, given the articles submitted by the veteran, those 
cited by the VA examiners, and the conclusions offered by 
examiners, it is clear that the medical community is in 
process of considering and studying whether PTSD or stress 
plays a role in the development of coronary artery disease or 
increases it in severity.  While there are numerous articles 
and studies which touch on this topic, as the VA physician 
stated in 2008, there are no studies which meet the 
scientific criteria to establish a recognized link, based on 
established scientific method which includes randomized 
studies under controlled conditions, and with consideration 
of the relevant variables.  

When weighing the probative value to be accorded medical text 
or articles the Court has instructed that as a general rule, 
generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to 
satisfy the nexus element for an award of service connection.  
See Libertine v. Brown, 9 Vet. App. 521, 523 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Sacks v. 
West, 11 Vet. App. 314 (1998).  At the same time, in Wallin 
v. West, 11 Vet. App. 509 (1998), the Court suggests that 
medical treatise information may be regarded as competent 
evidence where, "standing alone, [it] discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than an 
unsubstantiated lay medical opinion."  

Here, the VA physician who searched the data base and who is 
qualified to read and evaluate the medical literature found 
no study that established a relationship between coronary 
artery disease and PTSD.  In addition, none of the articles 
submitted by the veteran demonstrate with certainty that PTSD 
causes or increases the severity of coronary artery disease, 
hypertension or heart disease generally, or specifically in 
the veteran's case.  

At this point in time the theory relied upon by the veteran 
is just that, a theory.  

For that reason, the opinions of the VA physicians who 
reviewed the veteran's history, including his risk factors, 
and found his PTSD neither caused or aggravated his 
cardiovascular disease are of greater weight and probative 
value.  In this regard, it is observed the July 2001 
examiner's remark that the veteran's PTSD has "apparently 
made the coronary artery disease worse," included no 
support, rationale, or reference to any supporting 
literature.  Indeed, it actually appears to be based on the 
veteran's incompetent medical conclusion where he (the 
veteran) identified the basis for his symptoms and he linked 
them to PTSD.  It is therefore of little probative value.  

Likewise, the April 2002 VA examiner's comment the veteran 
cardiovascular disease "is at least as likely as not that 
this condition is related to his service-connected 
posttraumatic stress disorder," is accorded little probative 
value as it is unsupported by a rationale, in addition to 
being grammatically confusing.  

The VA physician in June 2002 thoroughly reviewed the medical 
history, thoroughly discussed the various risk factors 
associated with heart disease and concluded that there was no 
direct study to link PTSD to the development of the 
disability at issue.  Indeed, he observed that upon a 
detailed review of the veteran's specific medical records and 
medical treatise research, given the veteran's strong family 
history of heart disease, his diabetes mellitus, 
hypertension, history of elevated cholesterol, and being 
overweight, heart disease in the veteran would be 
anticipated, possibly from an early age.  A second VA 
physician in March 2008 reviewed the claims folder including 
the medical evidence and again concluded there it was "less 
likely" than not that PTSD had aggravated the veteran's 
coronary artery disease.  Those opinions based on the 
veteran's individual case, review of the claims folder and 
review of the relevant scientific literature are by far of 
greater weight and probative value, than the articles which 
provide only general information not specific to the 
veteran's case.  

Thus, the greater weight of the evidence is against the 
conclusion the veteran's PTSD caused or aggravated his 
cardiovascular disorder.  

Lastly, the October 2003 hearing transcript reflects that the 
veteran, through his representative, argued that the Court of 
Appeals for Veterans Claims (hereinafter Court) ruled in 
Perman v. Brown, 5 Vet. App. 237, 241 (1993), that there is a 
medical relationship between hypertension and PTSD, and this 
ruling therefore is supportive of his claim.  This statement 
misrepresents the Court's holding.  In pertinent part, the 
Court found that the one medical opinion of record was in 
fact non-evidence based on the doctor's inability to give a 
definitive opinion and that the Board had implicitly rejected 
two favorable medical opinions.  Instead of the conclusion 
asserted by the veteran, the case in Perman was vacated and 
remanded because the Board had failed to analyze the 
credibility or probative value of the evidence.  

ORDER

Service connection for hypertension and coronary artery 
disease, status post myocardial infarction and 
cardiomyopathy, claimed as secondary to service-connected 
post-traumatic stress disorder is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


